department of the treasury int ernal revenue service washington d c date o f f i c e o f c h i e f c o u n s e l number release date cc intl br1 tl-n-7092-99 uilc internal_revenue_service national_office field_service_advice memorandum for james e kagy special litigation assistant cc lm mct cin from m grace fleeman assistant to the branch chief cc intl br1 subject this field_service_advice responds to your memorandum dated date and supplemental memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be used or cited as precedent disclosure statement field_service_advice is chief_counsel_advice and is open to public inspection pursuant to the provisions of sec_6110 the provisions of sec_6110 require the service to remove taxpayer identifying information and provide the taxpayer with notice of intention to disclose before it is made available for public inspection sec_6110 and i sec_6110 also authorizes the service to delete information from field_service_advice that is protected from disclosure under u s c sec_552 b and c before the document is provided to the taxpayer with notice of intention to disclose only the national_office function issuing the field_service_advice is authorized to make such deletions and to make the redacted document available for public inspection accordingly the examination appeals or counsel recipient of this document may not provide a copy of this unredacted document to the taxpayer or their representative the recipient of this document may share this unredacted document only with those persons whose official tax_administration duties with respect to the case and the issues discussed in the document require inspection or disclosure of the field_service_advice tl-n-7092-99 legend corporation a corporation b corporation c_corporation d state e political_subdivision f country g month h country i year year year year date date date date date date date q-percent tl-n-7092-99 r-percent dollar_figuret dollar_figureu dollar_figurev dollar_figurew dollar_figurex dollar_figurey dollar_figurez issues to what extent if any is corporation b entitled to benefits under the u s - country i income_tax treaty1 treaty or country i treaty in light of the inconsistent treatment claimed for domestic law purposes and the purpose and intent of the treaty if it is determined that corporation b is entitled to an income exclusion under the treaty may the service deny credit for foreign taxes paid and deemed paid_by corporation b on or with respect to the excluded income is the transaction an outbound transaction that is itself a taxable_event for u s federal tax purposes conclusion sec_1 corporation b is not entitled to benefits under the treaty it has not established that it became a resident of country i within the meaning of the treaty corporation b’s actions in the circumstances of this case permitting the service to invoke the saving clause and tax corporation b as if the treaty had not come into effect furthermore the claimed treaty benefits are inconsistent with 1the convention between country i and the united_states of america with respect to taxes on income and on capital signed at washington d c on tl-n-7092-99 both corporation b’s inclusion on the corporation a group’s consolidated_return and the purpose and intent of the treaty and therefore should be disallowed finally the treaty permits resort to domestic antiabuse doctrines beyond the literal terms of the treaty to deny benefits to avoid abuse of the treaty as a result corporation b is not entitled to any treaty exclusion in year for the dividend it received from corporation c or for its subpart_f_income if corporation b is entitled to an income exclusion under the treaty credit for foreign taxes paid and deemed paid_by corporation b on or with respect to the excluded income may be denied under domestic law the extent to which we may treat the transaction itself as a taxable_event will turn on our ability to establish that the transaction was in substance an outbound transaction the specific consequences depend on whether the transaction results in a single corporation that may claim benefits as a resident of country i or whether the transaction results in the creation of two separate corporations if corporation b is considered to have converted from a domestic to a foreign_corporation by reason of the transaction it should not be included in the parent’s consolidated_return the dividend distributed to its parent in year is includible in income in that year in addition the amount of the investment in earnings in united_states_property determined under sec_956 as a result of the notes between corporation b and corporation a will be included in the income of corporation a under sec_951 to the extent not paid out of previously_taxed_income with no dividends received deduction if the transaction is determined to have resulted in the creation of a second corporate entity and if assets were transferred the transaction has effected a taxable_event no nonrecognition_provision has been shown to apply facts corporation a is a domestic_corporation and the common parent of an affiliated_group_of_corporations filing consolidated federal_income_tax returns on a calendar_year basis the corporation a group is currently under examination for year and year corporation b which was incorporated in state e in year is a wholly owned subsidiary of corporation a that serves as a holding_company for the majority of the corporation a group’s controlled_foreign_corporations corporation c which is incorporated in country g is a wholly owned subsidiary of corporation b corporation c serves as a holding_company for the corporation a group’s european operations in year there was a decision to repatriate dollar_figurez of corporation c’s accumulated_earnings_and_profits to the united_states parent to enable the united_states parent to meet its debt service requirements and to fund tl-n-7092-99 its domestic operations to avoid substantial tax_liability upon the repatriation of such a large sum of income that had not been previously taxed a plan was devised and implemented to corporation c then distributed dollar_figurez in the form of a dividend to corporation b which in turn made the funds available to corporation a through a series of subsequent loans and payments in redemption of its stock the transaction on date corporation b’s board_of directors held a special meeting for the purpose of approving a corporation a stated to the examination team that the purpose behind corporation b’s was to enable it to receive the dividend from corporation c tax free the minutes of the special meeting state that following the transaction the corporation would on date corporation b applied for in political_subdivision f corporation b into political_subdivision f the next day political_subdivision f effective the same day thus under the laws of political_subdivision f corporation b became and remains a political_subdivision f limited_company with all attendant rights and powers tl-n-7092-99 on date corporation b filed under the amended state e law pursuant to the its only known remaining tie to the united_states is its state e charter although the corporation a group’s position is that corporation b retained its status as a domestic_corporation corporation b filed a protective gain_recognition_agreement under sec_367 corporation b’s board_of directors also completed various steps necessary to comply with provisions of the law of political_subdivision f such as amendments to corporation b's certificate of incorporation the appointment of a registered agent and registered office in political_subdivision f and the appointment of an accounting firm to conduct a statutory audit corporation b which had no employees either prior to or subsequent to the transaction appointed corporation d a pre-existing country i subsidiary of corporation a to perform financial corporate and other services on behalf of corporation b the repatriation shortly after the corporation c made a dividend distribution of dollar_figurez paid to corporation b in four separate installments on dates through year the sum of dollar_figurey was withheld by country g on the dividend distribution thus the net dividend received by corporation b was dollar_figurex the withholding_tax was based on the q-percent rate provided by the then- applicable u s -country g income_tax treaty rather than the r-percent rate provided by the then-applicable country i-country g income_tax treaty corporation b immediately loaned dollar_figurew of the net dividend to corporation a via three demand promissory notes paying interest pincite-day libor plu sec_12 basis points the remainder of the net cash dividend from corporation c to corporation b totaling dollar_figurev was immediately loaned by corporation b back to corporation c via a demand promissory note dated date year paying interest at the then- applicable commercial paper rate corporation b then transferred its rights under the loan with corporation c totaling dollar_figurev to corporation a in exchange for a demand promissory note from corporation a to corporation b for the then-country i dollar equivalent and paying interest pincite- day libor plu sec_12 basis points in month h year corporation b transferred corporation a’s outstanding notes to corporation a in exchange for a portion of corporation a’s shares in corporation b the overall effect of this redemption was dividend treatment under u s domestic law we understand that the corporation a group took the position that tl-n-7092-99 corporation b is an includible_corporation and therefore a member of the corporation a group we further understand that corporation a also took the position that the dividend was an intercompany distribution that was not subject_to u s taxation the tax_return the corporation a group filed a consolidated federal_income_tax return for the year calendar_year that included corporation b as a member for the period before and after the transaction although corporation b changed its fiscal_year to end on date we understand that such change was effective for country i tax and financial reporting purposes only for purposes of calculating consolidated_taxable_income corporation b’s separate_taxable_income was reported on a calendar_year basis by applying adjusted entries to corporation b’s fiscal_year income schedule c of the consolidated_return included the dollar_figurez dividend distribution from corporation c to corporation b schedule c also included deemed distributions under subpart_f of dollar_figuret attributable to corporation b’s controlled_foreign_corporations and a sec_78 gross up of dollar_figureu however an offsetting exclusion based on treaty benefits was claimed based on the claim by corporation b that it is a country i resident within the meaning of the treaty the corporation a group claimed a foreign_tax_credit under sec_901 for the country g withholding_tax of dollar_figurey on the dollar_figurez dividend from corporation c the corporation a group also claimed a foreign_tax_credit of dollar_figureu under sec_902 and sec_960 for foreign taxes deemed paid_by corporation b with respect to the dividend and subpart_f_income the corporation a group took the position that it was still entitled to the foreign tax_credits because the treaty is silent as to the treatment of credits linked to income that is taxable only by country i under country i’s the dividend that corporation b received from corporation c was exempt from country i income_tax we understand that the applies only in this case the relevant treaty was the country i-country g income_tax treaty in addition we understand that only a portion of corporation b’s income that was treated as subpart_f_income in the united_states was included on the country i return because country i’s anti-deferral regime does not impose tax to the same extent as the u s subpart_f regime the result is that no tax was paid in the united_states very little tax was paid in country i and foreign tax_credits were tl-n-7092-99 claimed in the united_states for foreign taxes paid or deemed paid on or with respect to income that was excluded from the u s tax_base law and analysis i corporation b is not entitled to the claimed treaty benefits corporation b states that it continued to be classified as a domestic_corporation under sec_7701 after for all code purposes if so it remains subject_to u s federal_income_tax on its worldwide income we also understand that corporation b claims it became a country i corporation under country i law and is fully liable to tax in country i in the absence of the treaty provisions it relied upon corporation b would be fully liable to tax under the domestic rules of both the united_states and country i thus the first issue is the extent if any to which the treaty limits the application of the internal_revenue_code in this case after briefly reviewing the standards of treaty interpretation relevant treaty provisions and technical explanations or other history of the provisions we then consider their application to the facts a summary of treaty provisions the starting point in treaty interpretation is the language of the treaty itself 499_us_530 457_us_176 if the treaty language is clear it is controlling so long as the words do not effect a result that is inconsistent with the intent or expectations of the signatories eastern airlines inc u s pincite sumitomo shoji america inc u s pincite 373_us_49 in order to ensure its fair operation a treaty must be interpreted in a manner that will give effect to the intent of the parties as ascertained from the text context and history of the treaty 470_us_392 254_us_433 a textual analysis of a treaty provision will require review of the context within the treaty of the language being construed thus the interaction of the specific operative language with that of other provisions in the treaty must be considered 479_us_27 sullivan u s pincite the treaty provisions relevant to the taxpayer’s position are the residency rules of article article the miscellaneous rules and saving clause of article and the limitation_on_benefits provisions of article provisions relied upon by the taxpayer a the residency rules tl-n-7092-99 article of the country i treaty defines the term resident stating in paragraph that f or purposes of this convention the term ‘resident’ of a contracting state means any person that under the laws of that state is liable to tax therein by reason of that person’s domicile residence citizenship place of management place of incorporation or any other criterion of a similar nature the technical explanation prepared by the treasury_department in states that t he phrase ‘any other criterion of a similar nature’ includes for u s purposes an election under the code to be treated as a u s resident thus a corporation is a resident_of_the_united_states under paragraph if either i it is incorporated in the united_states or ii it elects under the code to be treated as a u s resident the technical explanation released by the treasury_department on stated in relevant part thus under the if a company qualified as a resident of both country i and the united_states under paragraph of article the company would be treated as a resident of the country in which it had been originally created even if the company was subsequently incorporated in the other country as a result of a company that retains a place of incorporation in the united_states and thus remains a resident_of_the_united_states under article of the treaty may be treated as a resident of country i under the tl-n-7092-99 b article under paragraph of article thus income derived by a resident of country i from outside the united_states is taxable only by country i if it is not dealt with in articles of the treaty other provisions relevant to corporation a’s treaty-based position a saving clause and other miscellaneous rules of article paragraph of article provides that the treaty will not be applied to restrict any benefits that would otherwise be available under the laws of either country the te explains that paragraph of article provides a saving clause that allows each country to tax i its residents and ii in the case of the united_states certain other persons as if the treaty had not come into effect paragraph of article provides a number of exceptions to the saving clause that are not relevant here b limitation_on_benefits tl-n-7092-99 the protocol added a limitation_on_benefits article to the treaty in new article paragraphs of article set forth rules for determining when a country i resident has a sufficient nexus to country i to be entitled to benefits in the united_states the te explains that these rules prevent treaty shopping by limiting the benefits granted by the united_states under the treaty to those persons whose residence in country i is not motivated by the existence of the treaty paragraph as explained by the te b correct application of the treaty requires denial of benefit sec_1 corporation b is not a resident of country i under article under article corporation b became a resident of country i when it was but also remained a resident_of_the_united_states by reason of its place of incorporation in state e because corporation b was a resident of both countries after the transaction it is necessary to consider in article the effect of the first sentence of that paragraph is generally to cede taxing jurisdiction to the united_states as the place in which the entity was originally formed the income that is at issue in this case did not arise in either of the contracting states and is not dealt with in articles of the treaty the language of the states tl-n-7092-99 corporation b’s claim of treaty benefits rests on its interpretation of the of article to award taxing jurisdiction of the income at issue here to country i as explained below even if corporation b’s interpretation of article were accepted we conclude nonetheless that corporation b is not entitled to benefits under article corporation b should be treated as within the meaning of the saving clause the saving clause allows each country to tax its residents as if the treaty had not come into effect in the case of the united_states the saving clause also allows the united_states to continue to tax its citizens and companies thus u s citizens and companies are subject_to u s tax on their worldwide income even if they are treated as residents of country i under article after application of the when corporation b it made an to retain its state e charter thereby retaining its status as a domestic_corporation corporation b’s retention of its state e charter was the basis for its continued inclusion on the corporation a group’s consolidated_return for year and subsequent years the retention of corporation b’s state e charter and corporation b’s subsequent inclusion on the parent’s consolidated_return should be treated as if corporation b is treated as a resident of country i for purposes of the treaty the service may invoke the saving clause and tax corporation b on its worldwide income as if the treaty has not come into effect corporation b may not take inconsistent positions under the treaty and the code the general rules for implementation of the treaty found in article do not permit the corporation a group to treat corporation b as a domestic_corporation for purposes of the code eg for purposes of the consolidated_return and dividends received deduction and simultaneously treat corporation b as a foreign_corporation tl-n-7092-99 for purposes of the treaty as the following portion of the te makes clear article does not authorize a taxpayer to make inconsistent choices between the rules of the code and the rules of the treaty accord revrul_84_17 1984_1_cb_308 construction of the treaty by the agency in the executive branch charged with administration of the treaty is entitled to great weight 366_us_187 restatement 3rd of foreign relations law corporation b is entitled to claim benefits under the treaty as a resident of country i corporation b also is entitled to apply the code and to join the corporation a group consolidated_return if that produces a more favorable result than applying the treaty however article does not permit corporation b to apply the code rules and treaty rules in combination to reach a result that is more favorable than the result under the code or the treaty individually the latter is precisely what occurred by simultaneously claiming treaty benefits as a resident of country i and code benefits as a resident_of_the_united_states corporation b asserted that it could i join the consolidated_return as a domestic_corporation ii include the country g dividend income and therefore claim u s foreign tax_credits with regard to that income but nevertheless iii claim an exemption from u s tax for its country g dividend corporation b’s position under the code is inconsistent with the structure and underlying assumptions of the treaty after application of article a taxpayer that would be considered a resident of both the united_states and country i under each country’s domestic law is a resident of and subject_to full tax_liability in either the united_states or country i but not both under article a taxpayer’s other income from third countries such as country g is taxable only in the country in which the taxpayer is subject_to full tax_liability after application of article as explained by the senate foreign relations committee when the treaty was approved article conversely article gives tl-n-7092-99 country i the sole right to tax income sourced in a third country and paid to a resident of country i to the extent that the language of the treaty is not clear it is also appropriate to refer to the oecd model and official commentary to discern the views of oecd member countries in interpreting language similar to that found in the treaty 104_tc_535 paragraph of the commentary to article other income of the oecd model tax_convention on income and capital explains that when income arises in a third state and the recipient of this income is considered as a resident by both contracting states under their domestic law the application of article will result in the recipient being treated as a resident of one contracting state only and being liable to comprehensive taxation full tax_liability in that state only in this case the other contracting state may not impose tax on the income arising from the third state even if the recipient is not taxed by the state of which he is considered a resident under article because corporation b has chosen to apply the code and to join the corporation a group’s consolidated_return as a domestic_corporation that is liable to u s tax on its worldwide income corporation b should not be allowed simultaneously to obtain benefits under the treaty that are not available to a corporation that is fully liable to tax in the united_states cf 56_tc_588 despite former sec_1504 possessions_corporation could join consolidated_return but only if it did not simultaneously obtain benefits under sec_931 acq 1973_2_cb_1 elastic fabrics of puerto rico v commissioner t c memo 52_tcm_1340 by joining the consolidated_returns petitioner waives any sec_931 benefits to which it would otherwise be entitled acq aod cc-1987-007 corporation b’s inclusion on the consolidated_return for year and subsequent years should be treated as a waiver of any benefits to which corporation b would have been entitled under article the limitation of benefits article and anti-abuse principles of domestic law require denial of benefits that conflict with the purpose and intent of the treaty as explained in the te there was an express intent when article limitation_on_benefits was added to the treaty to limit entitlement to the benefits granted by the united_states to those persons whose residence in country i is not considered to have been motivated by the existence of the treaty corporation a has admitted that corporation b’s residence in country i was motivated solely by the existence of the treaty if corporation b does not satisfy the lob requirements it is not entitled to any benefits under the treaty although we tl-n-7092-99 assume corporation b satisfies the lob requirements in paragraphs of article we recommend that this be confirmed this would require confirmation that corporation b satisfies the so-called base erosion test in article paragraph of article confirms that country i and the united_states may each to allow corporation a to apply the treaty to exclude corporation b’s non-u s source income from the consolidated_return while at the same time claiming foreign tax_credits in the united_states for taxes associated with the excluded income would result in an abuse of the provisions of the treaty therefore it is appropriate to apply domestic law to prevent the abuse the judicial doctrine_of substance over form is a principle of domestic law specifically applicable to thwart abusive transactions such as that in this case courts typically focus on two factors in determining whether to respect any or all aspects of a taxpayer’s chosen form or transaction whether there was a non-tax business_purpose a subjective analysis and whether the transaction had economic_substance beyond the production of tax benefits an objective analysis see 157_f3d_231 3d cir cert_denied 526_us_1017 843_f2d_351 9th cir cert_denied 488_us_824 752_f2d_89 4th cir from the taxpayer's own admission there was no business_purpose or profit_motive for the interposition of the in the repatriation transaction accordingly the transaction may be recast in accordance with its substance ie a taxable dividend to a united_states_shareholder from its controlled_foreign_corporation cfc of previously untaxed income alternatively the dividend could be treated as being paid to corporation b before the transaction it is a well-settled principle of u s law that courts should look beyond the literal language of a provision if reliance on that language would defeat the purpose of the provision 461_us_574 brown v duchesne how 42_f3d_537 9th cir cert_denied 516_us_807 in the treaty context u s courts have long been willing to look beyond the literal terms of a treaty when a taxpayer has claimed benefits that conflict with the purpose and intent of the treaty for example the fifth circuit held in johansson v united_states 386_f2d_809 5th cir that a taxpayer was not entitled to the benefits available under the commercial travelers’ exception under the former u s -switzerland income_tax treaty where the practical reasons for that exemption were not present in the taxpayer’s case the practical reason for the commercial travelers’ exception was to allow corporations of one contracting state to send agents and employees into the other contracting state without subjecting them to tax in the other contracting state tl-n-7092-99 that practical reason was inapplicable where the individual was only technically if at all employed by a paper swiss corporation id pincite similarly the court of claims has denied treaty benefits in instances in which the taxpayer met the literal terms of a relief provision in a treaty under circumstances that did not present the potential harms that the treaty provisions were intended to alleviate see 678_f2d_180 ct_cl compagnie financiere de suez et de l’union parisienne v united_states ct_cl the practical reason for the benefits granted in article is to avoid double_taxation if corporation b is treated as a resident of country i under article its country g dividend and subpart_f_income will be taxable only by country i pursuant to article based on the assumption that a taxpayer will be a resident of only one country or the other article assigns the exclusive right to tax third- country income that is not dealt with in articles to the country in which the taxpayer is resident however there is an implicit assumption that corporation b is not also subject_to full taxing jurisdiction of the united_states if as is the case here corporation b remains a domestic_corporation that is taxable on its worldwide income and entitled to the benefits of inclusion in the consolidated_group that built- in assumption is not present therefore the service should look beyond the literal terms of the treaty and conclude that even if corporation b is treated as a resident of country i for purposes of the treaty the benefits claimed under article should be disallowed that article was never intended to provide benefits under the particular facts and circumstances of this case the saving clause of paragraph of article further supports the conclusion that the united_states retains jurisdiction to tax such a company tl-n-7092-99 ii if corporation b is entitled to an income exclusion under the treaty the foreign tax_credits must be disallowed under domestic law if it is determined that corporation b may simultaneously be treated as a domestic_corporation that is includible on the corporation a group’s consolidated_return and as a nonresident corporation that is entitled under the treaty to exclude its foreign_source_income from the group’s consolidated_taxable_income we believe that credit for foreign taxes paid and deemed paid_by corporation b on or with respect to such excluded income is improper under the authority of 18_tc_1 aff’d in relevant part 205_f2d_335 4th cir aff’d 216_f2d_7 cert_denied 348_us_943 accordingly the service should disallow the claimed credits in reliance on marsman as a protective measure in addition to making the adjustments required by proper application of the treaty which would exclude corporation b from the corporation a group’s consolidated_return or deny it the right to exclude its foreign_source_income from the consolidated_return in marsman prior to date the taxpayer was a nonresident_alien in after becoming a u s resident the taxpayer paid a tax_deficiency to the commonwealth of the philippines that was attributable to income from periods before she was a u s resident the taxpayer claimed the back taxes paid to the philippines as a cash_basis foreign_tax_credit against her u s income_tax_liability for the fourth circuit affirmed the tax court’s holding that despite the taxpayer’s literal entitlement to the credit under the words of the applicable statute no portion of the tax paid to the philippines for periods when the taxpayer was a nonresident was allowable as a foreign_tax_credit in the united_states noting that the supreme court has held that the primary purpose of the foreign_tax_credit is to mitigate the evils of double_taxation the fourth circuit found this purpose will not be served and double_taxation will not be avoided by allowing the credit now sought by the taxpayer because the and philippine income taxes paid_by the taxpayer in were imposed upon income which was never subjected and could not be subjected to the united_states income taxes for the reason that the taxpayer was a nonresident of the united_states until date and the philippine income during these two years was derived from sources outside the united_states emphasis added f 2d pincite because the taxpayer’s nonresident status precluded the united_states from taxing her prior years’ income there was no possibility of double_taxation and the credits were properly disallowed id tl-n-7092-99 marsman is distinguishable from the line of cases holding that a foreign tax imposed in connection with a transaction that does not give rise to income for u s tax purposes may nonetheless be creditable subject_to the limitations of sec_904 see 69_tc_579 acq a o d 139_f2d_865 4th cir i b 47_bta_285 acq 1948_2_cb_1 and brace v commissioner 11_tcm_906 unlike marsman in the cited cases the taxpayers were fully subject_to u s taxing jurisdiction some of their income that was taxed by the foreign jurisdiction was fully or partially exempt from u s tax not on the basis of the taxpayer’s nonresident status but because the applicable code rules determined a different amount of taxable_income marsman is not inconsistent with these cases because its holding is properly construed as limited to denying credits in circumstances where the united_states lacks the jurisdiction to tax income because of the taxpayer’s nonresident status if the corporation a group succeeds in its argument that the united_states has no jurisdiction to tax corporation b’s foreign_source_income by virtue of its nonresident status under article of the treaty then under the principles of marsman the associated taxes are not allowed as a credit as in marsman the taxpayer here is attempting to claim foreign tax_credits while excluding the associated income from tax on the basis of its nonresident status if pursuant to the treaty the united_states has ceded to country i the jurisdiction to tax corporation b on its foreign_source_income by treating it as a nonresident then under marsman corporation b may not claim credit for foreign taxes paid_or_accrued or deemed paid_or_accrued during periods when corporation b claims nonresident status iii the transaction effected an outbound transaction which may have resulted in a taxable_event the may itself be a realization event in one of two ways first if corporation b remains a single corporation after the transaction and succeeds in establishing its status as a resident of country i under the treaty then corporation b should be treated as having become a foreign_corporation for code purposes as well corporation b’s transformation from a domestic_corporation into a foreign_corporation may constitute a taxable transaction to both corporation a and corporation b unless a nonrecognition_provision applies alternatively if the transaction resulted in the creation of two separate corporations and assets are actually transferred the asset transfer is taxable unless a nonrecognition_provision applies regardless of whether corporation b is considered to have remained a single corporation or to have become two separate corporations the corporation a group’s claimed treatment of the transaction is improper tl-n-7092-99 a country i corporate resident status may result in taxable conversion from domestic to foreign status for code purposes sec_7701 provides that when used in title_26 where not otherwise distinctly expressed or manifestly incompatible with the intent thereof the term domestic when applied to a corporation means created or organized in the united_states or under the law of the united_states or of any state emphasis added subject_to the same manifestly incompatible caveat sec_7701 provides that the term foreign when applied to a corporation means a corporation that is not domestic consequently before corporation b corporation b was a domestic_corporation because corporation b was organized solely under state e law after the transaction corporation b possessed both a state e and a political_subdivision f charter and thus was organized under both state e and political_subdivision f law despite being organized in two jurisdictions corporation a asserts that applying the plain language of sec_7701 after the transaction corporation b continued to be a domestic_corporation because corporation b continued to be organized under state e law as explained above we believe that continuing to treat corporation b as a domestic_corporation is correct and that it may be denied the claimed treaty benefits however if a court were to conclude that corporation b is entitled to claim benefits under the country i treaty as a resident of country i we would be faced with the question of which definition in sec_7701 and applies to corporation b and is compatible with the purposes of title_26 the phrase manifestly incompatible in sec_7701 lends authority to the contention that one must depart from the definitions in sec_7701 where not doing so would have been incompatible with the intent of the code see eg 50_tc_837 petitioners were the taxpayers to whom notice was required within the meaning of sec_6212 and sec_6213 and c despite the fact that their wholly-owned subchapter_s_corporation arguably also met the criteria of the definition of taxpayer in sec_7701 which provides that t he term ‘taxpayer’ means any person subject_to any internal revenue tax one may argue that it is manifestly incompatible with the intent and purpose of the consolidated_return rules under sections and the accompanying regulations the dividends received deduction and the subpart_f regime to treat corporation b as a domestic_corporation if its claim for status as a treaty resident of country i is successful because title_26 provides that domestic corporations are taxed on their worldwide income while foreign_corporations generally pay u s tax only on their income effectively connected with a u s trade_or_business and on their u s source income congress enacted an extensive system of rules to ensure that domestic corporate parents cannot use foreign subsidiaries to defer or in certain tl-n-7092-99 cases entirely avoid paying a corporate level tax see eg sections dividends received deduction3 sec_367 and sections subpart_f under the unique set of facts presented in this case if corporation b successfully avoids u s tax by claiming benefits under the treaty as a resident of country i its claimed treatment as a domestic_corporation for code purposes should be examined to determine whether such treatment is compatible with the purpose of the applicable code provision if not compatible with the statute the claimed domestic status should be rejected and corporation b will be deemed to have converted from a domestic to a foreign_corporation numerous code and regulatory provisions establish that the conversion is a realization event4 at both the corporate and shareholder levels and that the should be treated as a transfer of assets and liabilities of corporation b us to corporation b foreign in exchange for corporation b foreign stock followed by a distribution by corporation b us of the corporation b foreign stock to its sole owner corporation a in exchange for corporation a’s corporation b us stock see the discussion below part iiib regarding whether the conversion may nevertheless qualify for nonrecognition treatment 3see eg h_r rep no pincite which states with respect to sec_23 of the revenue bill of the predecessor of current sec_243 that d ividends received by a corporation are allowed as a deduction in computing the net_income of a corporation upon the theory that a corporate tax has already been paid upon the earnings out of which the dividends are distributed where however the distributing_corporation is exempt from tax there is no reason why the dividends should be deducted from the gross_income of the stockholder corporation 4see eg code sec_953 corporation terminating its sec_953 election is treated as a domestic_corporation transferring all of its property to a foreign_corporation in connection with an exchange to which sec_354 applies sec_1_367_a_-1t sec_367 applies to the constructive reorganization and transfer of property from a domestic_corporation to a foreign_corporation that occurs upon the termination of a sec_1504 election revrul_89_103 1989_2_cb_65 deemed conversion of a foreign_corporation into a domestic_corporation by reason of sec_269b treated as a transfer by the foreign_corporation of its assets and liabilities to a new domestic_corporation in exchange for stock in that domestic_corporation followed by a distribution by the foreign_corporation of that stock revrul_88_25 1988_1_cb_116 conversion of country y corporation into a state a corporation under the state a domestication statute treated as a transfer by a foreign_corporation of all its assets and liabilities to a new domestic_corporation in exchange for stock in that domestic_corporation followed by a liquidating_distribution of that domestic_corporation stock cf sec_1_337_d_-4 taxable corporation’s change in status to a tax- exempt entity treated as if the taxable corporation transferred its assets to a tax-exempt_entity tl-n-7092-99 additionally corporation b would be a cfc after the transaction corporation a nevertheless avoids any deemed_distribution under subpart_f from corporation b in year because corporation b would not have been a cfc for an uninterrupted period of days or more during year see code sec_951 because sec_1504 excludes foreign_corporations from the definition of an includible_corporation corporation b would no longer be includible on the consolidated_return as a member of the corporation a group which would only be able to credit foreign taxes paid and deemed paid_by corporation b under sec_902 and sec_960 consequently the year dividend from corporation b to corporation a would not qualify for the exclusion provided by sec_1_1502-3 for intercompany distributions and would be subject_to u s tax with no offsetting dividends received deduction in addition the notes between corporation b and corporation a in year constitute an investment of the cfc’s earnings in united_states_property within the meaning of sec_956 requiring an inclusion in income of corporation a under sec_951 to the extent not paid out of previously_taxed_income b if the transaction resulted in the existence of two separate taxable entities a taxable_event may have occurred whether an organization is an entity separate from its owners to be respected for federal tax purposes is a matter of federal tax law not local law sec_301_7701-1 however federal tax law requires one to determine as a factual matter the status of the entity under state law including its rights and obligations see sec_301_7701-2 thus for federal tax purposes a corporate entity is generally formed when there is a valid incorporation under state law see 410_f2d_888 6th cir 10_tc_616 acq c b the leading case for determining whether a corporation is recognized for federal tax purposes is 319_us_436 moline stands for the proposition that a corporation is a separate taxable entity whether the purpose of its existence is to gain an advantage under the law of the state of incorporation or to serve the creator’s personal or undisclosed convenience so long as that purpose is the equivalent of business activity or is followed by the carrying on of business by the corporation id pincite citations omitted in the present case the transaction may have resulted in two separate corporations one in country i corp b country i and one in state e corp b us first_corporation b was incorporated under the laws of state e in year and is declared by state e to be a body corporate under its laws second pursuant to the transaction political_subdivision f issued a corporate charter to corporation b in year treating it as a body corporate and politic organized under the laws of political_subdivision f further because corp b us was organized under the laws of state e it is a domestic_corporation see code sec_7701 similarly by tl-n-7092-99 reason of its organization in political_subdivision f as a corporate entity with its members having limited_liability corp b country i would be a foreign_corporation see code sec_7701 if these entities are determined to be two corporations which we need not decide here there is a taxable asset transfer if assets are determined to have been moved indeed corporation b itself believed that the transaction may constitute a transfer of assets from a domestic_corporation b to a foreign_corporation b as evidenced by its filing a sec_367 gain_recognition_agreement with respect to the corporation c stock with its tax_return for the tax_year ending date year the year in which the transaction occurred to the extent that corporation b is considered to have transferred assets and liabilities to corp b country i in exchange for corp b country i stock it realized any gain_or_loss in the assets transferred and pursuant to sec_1001 must recognize that gain and loss unless a nonrecognition_provision applies additionally corporation a may be considered to have exchanged its corp b us stock for corp b country i stock and therefore must recognize any gain_or_loss it realized on that exchange unless a nonrecognition_provision applies see code sec_1001 although sec_368 lists general categories of transactions that will be treated as tax-free reorganizations a transaction may qualify as a tax-free reorganization only if the transaction has a valid business_purpose see 293_us_465 sec_1_368-1 -1 c and -2 g the avoidance of federal income taxes is not a valid business_purpose 521_f2d_160 10th cir noting that c ommercial transactions ‘entered upon for no other motive but to escape taxation’ are excluded from pertinent tax statutes citations omitted to date the taxpayer has articulated no purpose for the transaction except avoidance of u s tax when corporation c paid dividends to corporation b based on these facts the transaction could not qualify as a tax-free reorganization because avoidance of u s tax is not a valid business_purpose the precise tax consequences to corporation b resulting from the transaction will vary depending upon several matters that require further factual development first it is important to learn whether the post-transaction assets are owned by corp b us by corp b country i or jointly by both corporations additional information is needed before it can be determined whether the transaction should be treated as a nonrecognition_transaction under subchapter_c including 5tax treatment differs depending on whether corp b country i is treated as a separate foreign_corporation or recharacterized as a separate domestic_corporation pursuant to sec_269b sec_367 will apply to a nonrecognition transfer to corp b country i if it is a foreign_corporation tl-n-7092-99 but not limited to the application of sec_367 or whether it is a taxable transaction such facts include i the corporate name in which the stock certificates of corporation c and other subsidiaries are held ii the location and custody of the certificates iii the allocation of benefits and burdens of such ownership or custody and iv whether there were transfers of corporation b’s stock ownership of foreign subsidiaries in whole or in part in conjunction with the transaction and if so how they were effected and by whom any non-tax purpose for repatriating the cash and the ultimate disposition of the money must be ascertained likewise depending upon whether the stock of corporation c is owned by corp b us corp b country i or jointly and whether corp b country i is treated as a domestic_corporation under sec_269b the federal_income_tax treatment of the dollar_figurez dividend from corporation c will vary to the extent the dividend is considered paid to corp b us it must be reported on the corporation a group’s year consolidated_return to the extent the dividend is considered paid to corp b country i it would be taxable to corp b country i as a separate domestic_corporation because a stapled_entity may not join in the filing of a consolidated_return see notice_89_94 1989_2_cb_416 if you have any further questions please call m grace fleeman assistant to the branch chief branch associate chief_counsel international
